UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04025 AMERICAN CENTURY MUNICIPAL TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 05-31 Date of reporting period: 11-30-2012 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT NOVEMBER 30, 2012 High-Yield Municipal Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Notes to Financial Statements 19 Financial Highlights 24 Approval of Management Agreement 26 Additional Information 31 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended November 30, 2012. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Also, the next annual report will provide additional market perspective from our portfolio management team. Positive Six-Month Returns for U.S. Stocks and Bonds; Municipal Outperformance During the summer and autumn months of 2012, the global economy struggled to move beyond the lingering aftereffects of the 2008 Financial Crisis and Great Recession. Global economic fundamentals have improved since 2008, but weakened since 2010, with uncertainty still enveloping major developed economies such as the U.S., Japan, and Europe. Despite these macroeconomic conditions, major U.S. stock and bond indices posted positive six-month returns, with stocks generally outperforming bonds. Stock outperformance under these circumstances sounds counterintuitive, but weakening international economic conditions triggered more stimulative monetary policy measures. The anticipated impact of these measures helped boost U.S. equities, along with high-yield bonds that tend to correlate with stocks. Low U.S. Treasury yields, improvements in municipal credit conditions, and anticipation of higher income tax rates in 2013 helped municipal bonds generally outperform their taxable (including U.S. Treasury) counterparts for the six-month period. High-yield and long-maturity municipal bonds ranked among the top-performing U.S. bonds for the period. The U.S. economy showed signs of improvement during 2012, particularly the long-depressed housing market. However, the outlook for 2013 remains guarded. Under these conditions, we continue to believe in a disciplined, diversified, long-term investment approach, using both stocks and bonds—as appropriate—for meeting financial goals. We appreciate your continued trust in us in this challenging environment. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class ABHYX 6.85% 15.92% 4.79% 5.01% 5.19%(2) 3/31/98 Barclays Municipal Bond Index — 4.18% 10.17% 6.23% 5.45% 5.55% — Institutional Class AYMIX 6.96% 16.15% — — 9.93% 3/1/10 A Class No sales charge* With sales charge* AYMAX 6.72% 1.91% 15.76% 10.60% 4.53% 3.58% — — 4.67% 4.18% 1/31/03 C Class No sales charge* With sales charge* AYMCX 6.33% 5.33% 14.79% 14.79% 3.73% 3.73% 3.98% 3.98% 3.96% 3.96% 7/24/02 *
